 1

 2

 3

 4

 5

 6

 7                                UNITED STATES DISTRICT COURT

 8                                EASTERN DISTRICT OF CALIFORNIA

 9
      JOSE TRUJILLO,                                    Case No. 1:18-cv-00956-DAD-EPG
10
                     Plaintiff,
11                                                      ORDER RE: STIPULATED REQUEST FOR
             v.                                         DISMISSAL OF ENTIRE ACTION
12                                                      WITHOUT PREJUDICE
      GUADALUPE YAQUIN GARCIA ZOSA, et
13    al.,
                                                        (ECF Nos. 9, 10)
14                   Defendants.

15

16         Plaintiff, Jose Trujillo, and Defendants, Guadalupe Yaquin Garcia Zosa and Abraham

17    Torres, have filed a stipulation to dismiss the entire action without prejudice (ECF Nos. 9, 10).

18    In light of the stipulation, the case has ended and is dismissed without prejudice. See Fed. R.

19    Civ. P. 41(a)(1)(A); Wilson v. City of San Jose, 111 F.3d 688, 692 (9th Cir. 1997).

20         Pursuant to the stipulation and the authority of Kokkonen v. Guardian Life Ins. Co. of

21 America, 511 U.S. 375, 381-82 (1994), the Court will retain jurisdiction to enforce the terms of

22 the Stipulated Judgment, attached to the stipulation as Exhibit A. (ECF No. 10-1.)

23         The Clerk of the Court is respectfully directed to close this case.

24
     IT IS SO ORDERED.
25

26     Dated:     October 17, 2018                            /s/
                                                       UNITED STATES MAGISTRATE JUDGE
27

28
